DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The AFCP 2.0 request filed on April 25, 2022 is acknowledged. Claims 1, 3-6 and 8-10 are pending. Applicant amended claim 1 by incorporating the allowable subject matter of previously pending claim 2. Applicant also added new claim 10. 
Allowable Subject Matter
Claims 1, 3-6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Jorgensen (US 2,633,980) discloses a medical test slide unit comprising a frame main body, wherein the frame main body comprises (see Fig. 5): 
a marker part 11 having a thin plate shape and comprising a plurality of position indicating markers 14 formed longitudinally and transversely; and  
a border part 10 surrounding the marker part 11, wherein a step is formed between the border part 10 and the marker part 11 to form a seating recess, wherein the seating recess is configured to seat therein a slide 12 (see Fig. 1), on which a specimen to be examined using a microscope is located, and 
wherein the slide 12 is selectively located in the seating recess of the frame main body to be attachably or detachably coupled to or from the frame main body (see Figs. 1 and 5), and the specimen to be examined using the microscope is located in a position corresponding to one or more of the plurality of position indicating markers 14 (see Fig. 1).
However, Jorgensen does not disclose or suggest that the border part 10 comprises a rail groove for facilitating coupling and separation of the border part 10 and the marker part 11 by guiding movement of the marker part 11, as recited in independent claims 1 and 10. Moreover, given that the marker part 11 and the border part 10 of the Jorgensen test slide unit are part of a unitary structure, there is no motivation to modify the Jorgensen test slide unit to arrive at the inventions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796